 
 
I 
108th CONGRESS
2d Session
H. R. 3805 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mrs. Capps (for herself and Mr. Farr) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To withdraw the Los Padres National Forest in California from location, entry, and patent under mining laws, and for other purposes. 
 
 
1.Withdrawal of Los Padres National Forest, California, from mining laws 
(a)Short titleThis Act may be cited as the Los Padres National Forest Conservation Act. 
(b)WithdrawalSubject to valid existing rights, the Los Padres National Forest in California is hereby withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.  
 
